U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) R QUARTERLY REPORT UNDER SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED July 31, 2010. £ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE TRANSITION PERIOD OF TO . Commission File Number: 001-33125 METALLINE MINING COMPANY (Exact name of registrant as specified in its charter) Nevada 91-1766677 State or other jurisdiction of (I.R.S. Employer incorporation or organization Identification No.) 6400 S. Fiddlers Green Circle, Suite 950, Greenwood Village, CO 80111 (Address of principal executive offices, including zip code) Registrant’s telephone number: (303) 796-3020 Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes RNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesoNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or smaller reporting company: Large accelerated filer oAccelerated filer oNon-accelerated filer oSmaller reporting Company R Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No R As of September 7, 2010, there were 105,901,798 shares of the Registrant’s $.01 par value Common Stock (“Common Stock”), the Registrant’s only outstanding class of voting securities, outstanding PART I – FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS METALLINE MINING COMPANY QUARTERLY REPORT ON FORM 10-Q FOR THE QUARTERLY PERIOD ENDED JULY 31, 2010 INDEX TO CONSOLIDATED FINANCIAL STATEMENTS PAGE Consolidated Financial Statements: Consolidated Balance Sheets as of July 31, 2010 and October 31, 2009 2 Consolidated Statements of Operations for the three and nine months ended July 31, 2010 and July 31, 2009, and for the period from inception (November 8, 1993) to July 31, 2010 3 Consolidated Statements of Cash Flows for the nine months ended July 31, 2010 and July 31, 2009, and for the period from inception (November 8, 1993) to July 31, 2010 4-5 Notes to Consolidated Financial Statements 6-26 [The balance of this page has been intentionally left blank.] METALLINE MINING COMPANY (AN EXPLORATION STAGE COMPANY) CONSOLIDATED BALANCE SHEETS (Unaudited) July 31, October 31, ASSETS CURRENT ASSETS Cash and cash equivalents $ $ Other receivables Prepaid expenses Prepaid income taxes — Total Current Assets PROPERTY CONCESSIONS Sierra Mojada, Mexico (Note 5) Gabon, Africa (Notes 5 and 6) — EQUIPMENT Office and mining equipment, net of accumulated depreciation of $833,784 and $679,659, respectively (Note 7) OTHER ASSETS Value-added tax receivable, net of allowance for uncollectible taxes of $492,676 and $273,761, respectively (Note 3) Goodwill (Note 4) — Other assets — TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY CURRENT LIABILITIES Accounts payable $ $ Accrued liabilities and expenses Payable to joint venture partner (Note 6) — Deferred salaries and costs (Note 11) — Income tax payable (Note 12) — Total Current Liabilities COMMITMENTS AND CONTINGENCIES (Notes 8 and11) STOCKHOLDERS’ EQUITY (Notes 8, 9 and 10) Common stock, $0.01 par value; 300,000,000 shares authorized, 105,683,362 and 48,834,429 shares issued and outstanding, respectively Additional paid-in capital Deficit accumulated during exploration stage ) ) Other comprehensive income Total Stockholders’ Equity TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $ $ The accompanying notes are an integral part of these consolidated financial statements. 2 METALLINE MINING COMPANY (AN EXPLORATION STAGE COMPANY) CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended July 31, Nine months Ended July 31, Period from November 8, 1993 (Inception) to July 31, REVENUES $
